JS-6
 1 Motion”) and request to amend its Judgment to include
 2 Dennis Lambert as a judgment debtor [63],
 3      IT IS HEREBY ORDERED, ADJUDGED, and DECREED that
 4 judgment is entered in favor of UIMBV as follows:
 5 1.   Judgment is entered in favor of UIMBV as to the
 6      Breach of Contract and Accounting claims, in
 7      accordance with this Court’s previous Order
 8      granting UIMBV’s Motion for Summary Judgment;
 9 2.   In accordance with this Court’s Order granting
10      UIMBV’s Motion for Attorneys’ Fees, Dennis Lambert
11      is added to this Action as a judgment debtor;
12 3.   Plaintiff Overrated and Judgment Debtor Dennis
13      Lambert shall be jointly and severally liable for
14      all claims for relief in this Action;
15 4.   UIMBV is awarded attorneys’ fees in the amount of
16      $358,291 for the fees incurred in litigating this
17      Action;
18      As no defendants remain, the clerk shall close this
19 matter.
20
21 IT IS SO ORDERED.
22
23 DATED: March 24, 2020            /s/ Ronald S.W. Lew
24                                 HONORABLE RONALD S.W. LEW
                                   Senior U.S. District Judge
25
26
27
28
                               2
